Title: From John Adams to John Trumbull, 13 January 1790
From: Adams, John
To: Trumbull, John



My dear Sir
New York January 13. 1790

I am at length determined to omit no longer to write to you.—You read yourself to death.  this let me tell you, is a Sin and a crime.  Whether it is not of a deeper die, than, intemperate Indulgences of the Bottle or the Girl, is a Case of Casuistry:  You know best whether You are guilty of it, or not. if you are I enjoin upon You, Pennance, either of a Walk of five miles a day, all at one time before dinner, or a Seat in Some house of Representatives, at your option.
Given under my hand at New York this 13. of Jan. 1790
John. Adams.